DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 41, 42, 44-54 and 57-63 are allowed. As to claims 41 and 53, references Border, Bandy, and Balan have been made of record as teaching A wearable display system comprising: a display configured to be positioned in front of an eye of a user, the display configured to project virtual content; a user input device configured to receive user input; and a hardware processor in communication with the user input device and the display, the hardware processor programmed to: direct the display to render a plurality of virtual objects; identify a cursor location, wherein the cursor location changes based at least in part on the user input; compare the cursor location and respective locations of the plurality of virtual objects to identify a closest virtual object to the cursor location; and cause a focus indicator to be rendered proximate the closest virtual object via the display.
However, none of the prior art teaches or suggests compare the cursor location and respective locations of the plurality of virtual objects to identify a closest virtual object to the cursor location and a second-closest virtual object to the cursor location; and cause the display to render: a first focus indicator proximate the closest virtual object, and a second focus indicator proximate the second-closest virtual object, as presently claimed.

As to claims 49 and 58, references Border, Bandy, and Balan have been made of record as teaching A wearable display system, comprising: a display configured to be positioned in front of an eye of a user, the display configured to project virtual content; a user input device configured to receive user input; and a hardware processor in communication with the user input device and the display, the hardware processor programmed to: direct the display to render a plurality of virtual objects; identify a cursor location, wherein the cursor location changes based at least in part on the user input; compare the 
However, none of the prior art teaches or suggests wherein the plurality of render passes comprises individual render passes for rendering a cursor glow, a shape mask, and a glow mask, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DAVID H CHU/Primary Examiner, Art Unit 2616